IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 704
                                          :
REAPPOINTMENT TO JUDICIAL                 : SUPREME COURT RULES DOCKET
                                          :
CONDUCT BOARD                             :
                                          :
                                          :




                                        ORDER


PER CURIAM


         AND NOW, this 25th day of August, 2016, Lisa Steindel,* Allegheny County, is

hereby reappointed as a member of the Judicial Conduct Board for a term expiring

January 20, 2020.




*Non-lawyer elector